    Case: 5:18-cr-00060-JMH Doc #: 47 Filed: 12/17/18 Page: 1 of 2 - Page ID#: 142



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )                 Case No.
                                           )             5:18-cr-060-JMH
v.                                         )
                                           )                    ORDER
BRADLEY PRICE, et al.,                     )
                                           )
         Defendants.                       )

                                    ***
        This matter is before the Court upon Defendant Lonnie Byerly’s

Motion to Continue.         [DE 46].      This matter is currently set for a

trial by jury on January 15, 2019.               [DE 45].      Byerly indicates

that a continuance is necessary to ensure that defense counsel is

adequately prepared for trial due to the complex nature of this

matter and voluminous discovery productions.                    Byerly’s Motion

indicates that counsel for the co-defendants and the United States

have no objection to the continuance.

        Accordingly, IT IS ORDERED that this matter is set for a

MOTION HEARING on Monday, January 7, 2019, at 11:00 a.m., at the

United      States    Courthouse,    in   Lexington,    Kentucky,     subject    to

intervening orders of the Court.

        This the 17th day of December, 2018.




                                           1
 
    Case: 5:18-cr-00060-JMH Doc #: 47 Filed: 12/17/18 Page: 2 of 2 - Page ID#: 143




                                          2
 
